990 So.2d 599 (2008)
Rappsodi R. ALI, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D08-1882.
District Court of Appeal of Florida, Third District.
August 20, 2008.
*600 Rappsodi R. Ali, in proper person.
Bill McCollum, Attorney General, for appellee.
Before GERSTEN, C.J., and ROTHENBERG, J., and SCHWARTZ, Senior Judge.
ROTHENBERG, Judge.
This is an appeal of an order summarily denying a motion under Florida Rule of Criminal Procedure 3.800(a). On appeal from a summary denial, this Court must reverse unless the postconviction record shows conclusively that the appellant is entitled to no relief. See Fla. R.App. P. 9.141(b)(2)(D).
The defendant alleges that his conviction and sentence, which are the result of a negotiated plea with the State, are illegal because (1) the State did not file a written notice of its intent to seek an enhanced sentence, and (2) the defendant did not receive the sentence he bargained for. We affirm the summary denial of the defendant's first claim, but we reverse and remand as to the defendant's second claim because the record now before us fails to conclusively refute the claim. If the trial court again enters an order summarily denying the second claimthat the defendant did not receive the sentence he bargained forthe court shall attach record excerpts conclusively showing that the defendant is not entitled to any relief.
Reversed and remanded for further proceedings.